Citation Nr: 0803290	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  04-24 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder, characterized as arthralgia.

2.  Entitlement to an initial rating in excess of 10 percent 
for chronic tibial sesamoiditis, pes cavus of the right foot 
with arthritis.

3.  Entitlement to an initial rating in excess of 10 percent 
for chronic tibial sesamoiditis, pes cavus of the left foot 
with arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1976 to 
February 1987. 

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated April 2003 and 
September 2003 by the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
granted service connection for chronic tibial sesamoiditis of 
the right and left foot with pes cavus and arthritis, 
assigning a 10 percent rating to each, and denied entitlement 
to service connection for a right shoulder disorder.  The 
veteran filed timely appeals with respect to those decisions.  

In March 2007, the Board remanded the decision to the RO via 
the AMC for additional evidentiary development.  After 
completion of the requested development, the AMC has returned 
the case to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran does not have a chronic right shoulder 
disability that had its onset in service or is otherwise 
related to active service.  

2.  Right foot chronic tibial sesamoiditis, pes cavus with 
arthritis is manifested primarily by tenderness of the 
metatarsal heads and tibial sesamoid.  All toes tending to 
dorsiflexion with limitation of dorsiflexion at the ankle to 
right angle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads have not been shown.  

3.  Left foot chronic tibial sesamoiditis, pes cavus with 
arthritis is manifested primarily by tenderness of the 
metatarsal heads and tibial sesamoid.  All toes tending to 
dorsiflexion with limitation of dorsiflexion at the ankle to 
right angle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads have not been shown.  
CONCLUSIONS OF LAW

1.  A chronic right shoulder disorder, characterized as 
arthralgia, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for right foot chronic tibial 
sesamoiditis, pes cavus with arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5278 
(2007).

3.  The criteria for the assignment of an initial rating in 
excess of 10 percent for left foot chronic tibial 
sesamoiditis, pes cavus with arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002); 38 C.F.R.     
§§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 
5278 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated March 2003, August 2003 and March 
2007, the RO satisfied its duty to notify the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was essentially instructed to submit any evidence in 
his possession that pertained to his claims.  Additionally, 
in March 2007, the veteran was notified of the way initial 
disability ratings and effective dates are established.  

The Board notes that fully satisfactory notice of the 
evidence necessary to substantiate the claims for increased 
initial ratings was not delivered until after those claims 
were adjudicated.  However, the RO subsequently readjudicated 
the claims based on all the evidence in August 2007.  The 
veteran was able to participate effectively in the processing 
of his claims.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.
 
VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claims.  The duties to notify and assist 
have been met.

Service Connection 

In general, service connection will be granted for 
disabilities resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A.          
§§ 1110, 1131; 38 C.F.R. § 3.303.  There must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R.              § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

Service medical records reflect that the veteran pulled a 
right shoulder muscle in September 1979.  There was no 
further evidence of treatment of the right shoulder until 
September 1982, at which point the veteran reported right 
shoulder pain of approximately two months.  A muscle strain 
was diagnosed. 
In July 1983, the veteran indicated that he had right 
shoulder pain in the morning.  The February 1987 separation 
examination was negative for right shoulder complaints.  

The post-service medical evidence indicates that the veteran 
first sought treatment for right shoulder pain in August 
2003, at which point arthralgia was diagnosed.  X-ray studies 
showed that the acromioclavicular and glenohumeral joints 
were intact.  There was no fracture, dislocation or 
calcification of the rotator cuff.  

The veteran received a VA examination in April 2007.  The 
claims folder was reviewed.  The veteran's primary complains 
were of pain in the right shoulder.  There was no evidence of 
limitation of motion, or that motion became limited upon 
repetitive use.  X-rays were characterized as "normal."  
The diagnosis was "arthralgia of [questionable] etiology."  
According to the examiner, the in-service injuries had long 
ago resolved and did not impact any current right shoulder 
disability.  It was added that the veteran did not exhibit 
any functional deficit in the right shoulder.  

Arthralgia is defined as pain in a joint.  See Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1985); 
Lichtenfels v. Derwinski, 1 Vet. App. 484 at 488 (1991).  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted. See 
Sanchez- Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Here, the medical evidence fails to show that the veteran 
currently has a chronic disability of the right shoulder to 
account for his complaints of pain.  Service connection for a 
right shoulder disability, characterized as arthralgia, is 
not warranted.  

The Board acknowledges the veteran's belief that he has a 
right shoulder disorder is causally related to active 
service.  However, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App.  
183, 186 (1997); Espiritu v. Derwinski, 2  Vet. App. 492, 
494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's right shoulder disorder is 
causally related to active service.  Thus, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased Initial Evaluations

Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Service connection for bilateral pes cavus and arthritis of 
the feet was established by rating decision dated September 
2003 and 10 percent evaluations under Diagnostic Codes 5024-
5278 were assigned.  

The diseases under Diagnostic Codes 5013 through 5024 are 
rated under Diagnostic Code 5003 as degenerative arthritis.  
38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.   

Under Diagnostic Code 5278 (pes cavus), dorsiflexion of the 
great toe with some limitation of dorsiflexion at the ankle 
and definite tenderness under the metatarsal heads warrants a 
10 percent rating.

A 20 percent rating for unilateral pes cavus is applicable 
when all toes tend to dorsiflexion, and there is limitation 
of dorsiflexion at the ankle to right angle with a shortened 
plantar fascia and marked tenderness under the metatarsal 
heads.

A 30 percent rating is required for unilateral pes cavus when 
there is marked contraction of the plantar fascia with 
dropped forefoot, all toes are hammer toes, painful 
callosities and marked varus deformity.  

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, also is to 
be considered when ascertaining the severity of 
musculoskeletal disabilities.  38 C.F.R. §§ 4.40, 4.45 and 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

Analysis

Post-service medical evidence reflects that in January 2003, 
the veteran reported that his right foot hurt "all the 
time."  X-rays of the veteran's right foot revealed 
"minimal" osteoarthritic changes in the first 
metatarsophalangeal joint.  There was no other bone 
abnormality.  There were no complaints as to the left foot.  

In January 2004, the veteran presented with bilateral foot 
pain.  A February 2004 podiatry consult found a painful right 
toe, but no left foot complaints.  The impression was 
osteoarthritis or sesamoiditis.  

In January 2007, the veteran complained of pain in the first 
metatarsophalangeal joint, bilaterally.  Examination found 
"mild" pain on palpation of the first metatarsal heads.  
The feet were perpendicular forefoot to rearfoot, with "very 
little motion" in the first ray.  The impression was 
metatarsalgia.  

In February 2007, physical examination of the feet was 
essentially unchanged.  X-rays revealed residuals of a 
previous fracture of the right tibial sesamoid, which was in 
fragments with ragged junctions between the pieces.  On the 
left foot, the tibial sesamoid was largely intact, but the 
fibular sesamoid showed evidence of a previous fracture, with 
ragged junctions between the segments.  The patient was 
directed to obtain new orthotics to minimize the effects of 
metatarsalgia and the residuals of the previous sesamoid 
fractures.

In April 2007, the veteran reported that orthotics were 
improving his symptoms.  No change in symptomatology was 
noted after physical examination and X-ray studies.

The veteran received VA evaluations of his feet in April 
2007.  At that time, there bilateral pain under the first 
metatarsophalangeal joints was noted.  The veteran could 
stand for 15 to 30 minutes without pain.  He was able to walk 
more than a quarter of a mile, but less than one mile, 
without pain.  He reported weekly flareups that would result 
in increased pain.  There was no reported swelling, 
stiffness, or fatigability on repetitive use.  There was no 
painful motion.  X-rays revealed bilateral degeneration of 
the tibial sesamoid.  

In a July 2007 addendum to the April 2007 VA examination, it 
was noted the veteran's toes did not tend towards 
dorsiflexion, nor were there hammertoes.  There was no 
limitation of dorsiflexion at the ankle.  The tenderness 
under the metatarsal heads could not be characterized as 
"marked."  The plantar fascia exhibited no pertinent 
abnormalities.  There were no painful callosities, nor was 
there marked varus deformity.   Entitlement to an increased 
rating for pes cavus has not been shown.  38 C.F.R. § 4.73, 
DC 5278.

There is also no basis for an increased rating under DC 5024-
5003 for arthritis.  The veteran's service-connected foot 
disorders are rated as 10 percent disabling under DC 5278, 
pes cavus, which contemplates limitation of motion of he foot 
and ankle.  As the veteran has a compensable rating under DC 
5278, he is not entitled to a separate rating under DC 5003.  
See 38 C.F.R. § 4.14 (2007).   

The Board has considered whether a higher evaluation is 
warranted on the basis of functional loss.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 204-7 (1995).  However, 
there was no evidence of weakened movement, excess 
fatigability, or incoordination that could be attributed to 
the service-connected disability.  It was noted that the 
veteran's could not stand for long periods of time.  However, 
even considering this effect, there are not adequate 
pathology or symptoms that would warrant an evaluation in 
excess of 10 percent. See DeLuca, 8 Vet. App. 204-7 (1995).

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
veteran's service-connected foot disorders present an 
exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  
Consequently, the Board concludes that a remand for 
consideration of the assignment of an extraschedular rating 
is not warranted in this case.  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).

The Board also finds that no other potentially applicable 
diagnostic code affords the veteran a higher evaluation for 
service-connected chronic tibial sesamoiditis, pes cavus with 
arthritis of the right and left foot.  Since the veteran's 
service-connected disorder is rated separately for each foot, 
he is not entitled to increased ratings for bilateral pes 
cavus under Diagnostic Code 5278.  Neither pes planus nor 
malunion of the tarsal or metatarsal bones are shown in the 
medical evidence; thus, Diagnostic Codes 5276 and 5283 are 
not for application.  38 C.F.R. § 4.72.   Similarly, there is 
no evidence of a separate foot injury that could be rated as 
moderately severe or severe under Diagnostic Code 5284.  
Further, there is no actual loss of the foot that would allow 
a 40 percent evaluation under either Diagnostic Code 5283 or 
5284.   

The Board has also considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
However, the weight of the credible evidence demonstrates 
that the manifestations of the veteran's service connected 
foot disorders have warranted no more than a 10 percent 
rating since February 2003, the effective date of the grant 
of service connection. 

Summary

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign higher initial evaluations for service 
connected foot disorders.  Thus, the preponderance of the 
evidence is against the veteran's increased initial 
evaluation claims.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990). 




ORDER

Service connection for a right shoulder disability, 
characterized as arthralgia, is denied.  

An initial rating in excess of 10 percent for chronic tibial 
sesamoiditis, pes cavus of the right foot with arthritis is 
denied. 

An initial rating in excess of 10 percent for chronic tibial 
sesamoiditis, pes cavus of the left foot with arthritis 
planus is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


